UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7811


RYAN O’NEIL LANSDOWNE,

                Petitioner - Appellant,

          v.

ERIC WILSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:13-cv-00968-TSE-IDD)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ryan O’Neil Lansdowne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ryan   O’Neil      Lansdowne       seeks    to     appeal   the   district

court’s order construing his 28 U.S.C. § 2241 (2006) petition as

a successive 28 U.S.C.A. § 2255 (West Supp. 2013) motion and

dismissing      without       prejudice.         The     order    is   not   appealable

unless    a    circuit       justice    or   judge       issues    a   certificate     of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2006).                    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by      demonstrating     that

reasonable      jurists        would    find      that     the     district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural        grounds,        the   prisoner       must

demonstrate      both     that    the    dispositive           procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Lansdowne has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3